Citation Nr: 1745355	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction from 60 percent to 30 percent disabling for chronic obstructive pulmonary disease (COPD) due to tobacco addiction.  

2.  Entitlement to an evaluation in excess of 60 percent for COPD due to tobacco addiction.


INTRODUCTION

The Veteran had active duty service from September 1945 to September 1949, October 1950 to October 1957, and October 1957 to July 1968.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  
FINDINGS OF FACT

1.  No rating decision was issued that proposed to reduce the Veteran's evaluation assigned for COPD; as such, there was also no accompanying notice that informed the Veteran of the 60 day period for the submission of evidence and of the right to request a predetermination hearing within 30 days.

2.  In September 2014, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for COPD from 60 percent to 30 percent, effective June 24, 2014.  At the time of the September 2014 rating decision, the evidence of record failed to establish objective improvement in the Veteran's overall functional impairment or in the frequency and severity of the symptomatology associated with COPD.

3.  Since the October 12, 2015, VA examination, the Veteran has required outpatient oxygen therapy.  


CONCLUSIONS OF LAW

1.  The COPD rating reduction from 60 percent to 30 percent effective June 24, 2014, was improper, and restoration of the prior rating is warranted.  See 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.97, DC 6603-6604 (2016).

2.  The criteria for a 100 percent schedular rating for COPD have been met since October 12, 2015.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.97, DC 6603-6604 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran generally contends that the COPD rating reduction was improper and that the COPD manifestations have warranted a 100 percent schedular rating since the October 12, 2015, VA examination.  See September 2015 Notice of Disagreement; September 2017 Informal Hearing Presentation.  Based on the evidence below, the Board agrees.

The COPD rating was improperly reduced.  To reduce a rating, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  It must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  The fact-finder must issue a rating decision proposing to reduce the evaluation and notice of the 60 day period for the submission of evidence and of the right to request a predetermination hearing within 30 days.  

First, no rating decision was issued that proposed to reduce the Veteran's evaluation assigned for COPD, and there was also no accompanying notice.  As such, the reduction was improper because of this procedural due process deficiency.  Second, even if procedural due process were not deficient, the reduction would still be improper because the RO did not consider whether the indicated improvement in the Veteran's PFT readings actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  Specifically, the RO's conclusion that the Veteran's condition improved is inconsistent with the June 2014 examiner's opinion that his condition would limit exertional work and cause exacerbations two to three times per year.  Therefore, the reduction was improper and restoration is warranted.  As the Board has awarded the maximum benefits sought, the Board considers this appeal resolved in full.

Additionally, the Veteran's COPD manifestations have warranted a 100 percent schedular rating since the October 12, 2015, VA examination, which documented the Veteran's requirement for non-continuous, outpatient oxygen therapy.  The Veteran still requires outpatient therapy, as recent treatment records indicate, in pertinent part, "[c]hronic respiratory failure, now needing continuous home oxygen therapy."  See September 2017 Discharge Summary from Wayne Memorial Hospital.  Therefore, since the Veteran's requirement for outpatient oxygen therapy is indicated by the record as early as the October 12, 2015, VA examination, a 100 percent rating is warranted from that date forward.  As the Board has awarded the maximum benefits sought, the Board considers this appeal resolved in full.


ORDER

Restoration of the 60 percent evaluation for COPD is granted effective June 24, 2014.  

Entitlement to an evaluation of 100 percent for COPD is granted effective October 12, 2015.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel
Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


